
	

114 HR 5178 RH: Veterans Success on Campus Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 563
		114th CONGRESS
		2d Session
		H. R. 5178
		[Report No. 114–727]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Wenstrup (for himself, Mr. Takano, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		September 7, 2016Additional sponsor: Mrs. Radewagen
			September 7, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 10, 2016
		
		
			
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 educational and vocational counseling for veterans on campuses of
			 institutions of higher learning, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Success on Campus Act of 2016. 2.Department of Veterans Affairs provision of on-campus educational and vocational counseling for veterans (a)In generalChapter 36 of title 38, United States Code, is amended by inserting after section 3697A the following new section:
				
					3697B.On-campus educational and vocational counseling
 (a)In generalThe Secretary shall provide educational and vocational counseling services for veterans at locations on the campuses of institutions of higher learning selected by the Secretary. Such counseling services shall be provided by employees of the Department who provide such services under section 3697A of this title.
						(b)Selection of locations
 (1)To be selected by the Secretary under this section, an institution of higher learning shall provide an appropriate space on the campus of the institution where counseling services can be provided under this section.
 (2)In selecting locations for the provision of counseling services under this section, the Secretary shall seek to select locations where the maximum number of veterans would have access to such services.
 (c)Annual reportNot later than 180 days after the date of the enactment of this section, and each year thereafter, the Secretary shall submit to Congress a report on the counseling services provided under this section. Such report shall include, for the year covered by the report—
 (1)the average ratio of counselors providing such services to veterans who received such services at each location where such services were provided;
 (2)a description of such services provided; (3)the recommendations of the Secretary for improving the provision of such services; and
 (4)any other matters the Secretary determines appropriate.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3697A the following new item:
				
					
						3697B. On-campus educational and vocational counseling..
			3.Charge to entitlement for certain licensure and certification tests and national tests under
			 Department of Veterans Affairs Post-9/11 Educational Assistance Program
 (a)Licensure and certification testsSection 3315(c) of title 38, United States Code, is amended by striking shall be determined and all that follows and inserting shall be pro-rated based on the actual amount of the fee charged for the test.. (b)National testsSection 3315A of such title is amended—
 (1)in subsection (a), by adding at the end the following new paragraph:  (3)A national test that evaluates prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning as so described.; and
 (2)in subsection (c), by striking shall be determined and all that follows and inserting shall be pro-rated based on the actual amount of the fee charged for the test.. (c)Effective dateThe amendments made by this Act shall apply to a test taken after the date that is 90 days after the date of the enactment of this Act.
			4.Modification of percentage increase in rates payable under Department of Veterans Affairs
			 educational assistance programs
 (a)All-Volunteer forceSection 3015(h)(2) of title 38, United States Code, is amended— (1)by striking fiscal year 2014 and inserting fiscal year 2025; and
 (2)by striking fiscal year 2013 and inserting fiscal year 2024. (b)Survivors and dependentsSection 3564(b) of such title is amended—
 (1)by striking fiscal year 2014 and inserting fiscal year 2025; and (2)by striking fiscal year 2013 and inserting fiscal year 2024.
 5.Extension of authority for Veterans’ Advisory Committee on EducationSection 3692(c) of such title is amended by striking December 31, 2016 and inserting December 31, 2021. 6.Training for school certifying officials (a)Training requirementThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements relating to training for school certifying officials employed by covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code. If a covered educational institution does not ensure that a school certifying official employed by the educational institution meets such requirements, the Secretary may disapprove any course of education offered by such educational institution.
 (b)DefinitionsIn this section: (1)The term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code.
 (2)The term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution.
 (3)The term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code.
				7.Limitation on use of reporting fees payable to educational institutions and joint apprenticeship
 training committeesSection 3684(c) of title 38, United States Code, is amended to read as follows:  (c) (1)The Secretary may pay to any educational institution, or to the sponsor of a program of apprenticeship, furnishing education or training under either this chapter or chapter 31, 34, or 35 of this title, a reporting fee which will be in lieu of any other compensation or reimbursement for reports or certifications which such educational institution or joint apprenticeship training committee is required to submit to the Secretary by law or regulation.
 (2)Such reporting fee shall be computed for each calendar year by multiplying $12 by the number of eligible veterans or eligible persons enrolled under this chapter or chapter 31, 34, or 35 of this title, or $15 in the case of those eligible veterans and eligible persons whose educational assistance checks are directed in care of each institution for temporary custody and delivery and are delivered at the time of registration as provided under section 3680(d)(4) of this title, during the calendar year. The reporting fee shall be paid to such educational institution or joint apprenticeship training committee as soon as feasible after the end of the calendar year for which it is applicable.
 (3)No reporting fee payable to an educational institution under this subsection shall be subject to offset by the Secretary against any liability of such institution for any overpayment for which such institution may be administratively determined to be liable under section 3685 of this title unless such liability is not contested by such institution or has been upheld by a final decree of a court of appropriate jurisdiction.
 (4)Any reporting fee paid to an educational institution or joint apprenticeship training committee after the date of the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2011 (Public Law 111–377)—
 (A)shall be utilized by such institution or committee solely for the making of certifications required under this chapter or chapter 31, 34, or 35 of this title or for otherwise supporting programs for veterans; and
 (B)with respect to an institution that has 75 or more enrollees described in paragraph (2), may not be used for or merged with amounts available for the general fund of the educational institution or joint apprenticeship training committee.
 (5)The reporting fee payable under this subsection shall be paid from amounts appropriated for readjustment benefits..
		8.Department of Veterans Affairs Inspector General heightened scrutiny of programs of education
 (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3699.Inspector General heightened scrutiny of programs of education
 (a)Heightened scrutiny requiredThe Inspector General of the Department shall apply heightened scrutiny to any program of education if any Federal or State agency has made a final judgment or settlement that the program of education used deceptive or misleading practices that are potentially in violation of section 3696 of this title.
						(b)Notice to students
 (1)Upon commencement of heightened scrutiny with respect to a program of education under this section, the Secretary shall provide notice of the heightened scrutiny and the reasons for such heightened scrutiny to any individual who—
 (A)is enrolled in a course of education approved under this chapter provided by the program of education; and
 (B)is entitled to educational assistance under the laws administered by the Secretary. (2)The Secretary shall provide to any individual who receives notice under this subsection advice that the individual—
 (A)request a copy of the individual’s transcript; and (B)seek counseling from an appropriate advisor about transferring any credits earned at the program of education.
 (c)Monitoring of allegationsThe Secretary shall monitor allegations of deceptive and misleading practices made against programs of education offering courses of education approved for purposes of this chapter, including Federal and State investigations. The Secretary shall include information about any such allegation on the GI Bill Comparison Tool, or any similar Internet website of the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following new item:
				
					
						3699. Inspector General heightened scrutiny of programs of education..
			9.Department of Veterans Affairs disapproval of courses of education offered by institutions of
 higher learning accused of certain deceptive or misleading practicesSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(d)
 (1)The Secretary shall disapprove a course of education provided by an institution of higher learning if the Secretary determines pursuant to heightened scrutiny applied by the Inspector General under section 3699 of this title that the institution of higher learning has engaged in practices that are in violation of section 3696 of this title.
 (2)The Secretary shall provide counseling services to individuals enrolled in a course of education disapproved under paragraph (1) to assist such individuals in transferring to another institution of higher learning..
		
	
		September 7, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
